DETAILED ACTION
Acknowledgements
Claims 1-20 are pending.
Claims 7-9 and 20 are withdrawn.
Claims 1-6 and 10-19 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-9 and are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species there being no allowable generic or linking claim. Applicant timely traversed the election requirement in the reply filed on 12/10/2021.
Applicant's election with traverse of Species A, claims 1-6 and 10-19, in the reply filed on 12/10/2021 is acknowledged.  The traversal is on the grounds that a search and examination of the entire application would not place a serious burden on the examiner because the claims appear to be part of an overlapping search area, as the species share a common specific feature in generic claims 1, 12, and 17.  This is not found persuasive because Species A involves receiving a time sequence of values from sensors of a user device and comparing this information with a signature to authenticate a user, while Species C is directed to the embodiment which involves using a machine 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 10-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claims 1-6 and 10-11 are directed to a method, claims 12-16 are directed to a system comprising a memory and a processor, and claims 17-19 are directed to a non-transitory computer-readable storage medium. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite authenticating a user for a transaction by comparing a pattern of observed activity of the user with stored information about the user’s activity. Specifically, the claims recite “receiving contextual data from . . . a user . . .;” “determining a . . . pattern based on the received contextual data,” “determining whether the determined . . . pattern matches a . . . signature associated with a user . . . within a predetermined threshold,” “upon determining that the determined . . . pattern matches the . . . signature within the predetermined threshold, authenticating the user for [a] . . . transaction;” and “upon determining that the determined . . . pattern does not match the . . . signature, transmitting a notification indicating authentication failure to the user . . .,” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims describe a process of authenticating a user for a transaction, such as a payment, by comparing an observed pattern of the user’s activity with a pattern based on the user’s past behavior, which is a commercial interaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as the use of a computer including one or more processors and a non-transitory computer readable medium, sensors of a user device, and data representing a device movement pattern and device movement-based signature to perform the functions merely use a computer as a tool to perform an abstract idea. Specifically, the these additional elements perform the steps or functions of “receiving contextual data from . . . a user . . .;” “determining a . . . pattern based on the received contextual data,” “determining whether the determined . . . pattern matches a . . . signature associated with a user . . . within a predetermined threshold,” “upon determining that the determined . . . pattern matches the . . . signature within the predetermined threshold, authenticating the user for [a] . . . transaction;” and “upon determining that the determined . . . pattern does not match the . . . signature, transmitting a notification indicating authentication failure to the user . . . .” The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a computer including one or more processors and a non-transitory computer readable medium, sensors of a user device, and data representing a device movement pattern and device movement-based signature to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of authenticating a user for a transaction by comparing a pattern of observed activity of the user with stored information about the user’s activity. As discussed above, taking the claim elements separately, the these additional elements perform the steps or functions of “receiving contextual data from . . . a user . . .;” “determining a . . . pattern based on the received contextual data,” “determining whether the determined . . . pattern matches a . . . signature associated with a user . . . within a predetermined threshold,” “upon 
           Dependent claims 2-6, 10-11, 13-16, and 18-19 further describe the abstract idea of authenticating a user for a transaction by comparing a pattern of observed activity of the user with stored information about the user’s activity. Specifically, claims 2-5, 13-15, and 18 describe the characteristics of the data that is observed or collected and used to determine the user’s activity. Claims 6 and describe the comparison of the observed activity with the previous activity. Claims 10-11 and 16 describe steps involved in using the authentication method for a credit card transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, et al. (US 2016/0226865) (“Chen”) in view of Lee, et al. (US 2017/0227995) (“Lee”).
Regarding claims 1, 12, and 17, Chen discloses a computer-implemented method for device movement-based authentication, system for device movement-based authentication, comprising one or more processors; and a non-transitory computer readable medium storing instructions which, when executed by the one or more processors, cause the one or more processors to perform the method comprising:
receiving contextual data from one or more sensors of a user device (Chen Figure 5; ¶¶ 56, 77-78, 85-86);

determining whether the determined device movement pattern matches a device movement-based signature associated with a user of the user device within a predetermined threshold (Chen Figure 5; ¶¶ 11, 51-53, 56, 76, 78-79, 102-103, 107);
upon determining that the determined device movement pattern matches the device movement-based signature within the predetermined threshold, authenticating the user for an electronic transaction (Chen Figure 5; ¶¶ 11, 44, 76, 102-103, 107, 192);
upon determining that the determined device movement pattern does not match the device movement signature, denying authentication (Chen Figure 5; ¶¶ 11, 44, 56, 76, 107, 192).
Chen does not specifically disclose transmitting a notification indicating authentication failure to the user device.
Lee discloses transmitting a notification indicating authentication failure to the user device (Lee ¶¶ 9, 111-112).
Therefore, it would have been obvious to one of ordinary skill at the effective filing date of the application to modify the method of Chen to include transmitting a notification indicating authentication failure to the user device, as disclosed in Lee, in order to inform the of the failure and allow for another form of authentication to be used in that situation (Lee ¶ 112).
Regarding claims 2 and 13, Chen discloses that the received contextual data comprises one or more motion signals received from the one or more sensors of the user device (Chen ¶¶ 27-29, 77-78, 87-92).
Regarding claims 3 and 14, Chen discloses that each of the one or more motion signals comprises a time sequence of values captured by a corresponding sensor of the one or more sensors (Chen ¶¶ 27, 56, 62, 77-78, 87-92).
Regarding claims 4 and 18, Chen discloses that the determined device movement pattern comprises a collection of the one or more motion signals received from the one or more sensors of the user device, wherein each of the one or more motion signals comprises a time sequence of values captured by a corresponding sensor of the one or more sensors (Chen ¶¶ 27, 56, 62, 77-78, 87-92).
Regarding claims 5 and 15, Chen discloses that the one or more motion signals comprise:
i) vector displacement measurements received from an accelerometer of the user device, ii) rotation measurements received from a gyroscope and a magnetometer of the user device, and/or iii) longitude and latitude measurements received from a global positioning system (GPS) receiver of the user device (Chen ¶¶ 27-29, 87-92).
Regarding claims 6 and 19, Chen discloses that determining whether the determined device movement pattern matches the device movement-based signature comprises:
comparing each of the one or more motion signals with corresponding one of one or more reference motion signals associated with the device movement-based signature (Chen ¶¶ 51-53, 62, 66, 76-78, 102-103).

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Lee as applied to claim 1 and 12 above, and further in view of Arnald, et al. (US 2016/0155111) (“Arnald”).
Regarding claims 10 and 16, Chen in view of Lee does not specifically disclose that authenticating the user for an electronic transaction comprises transmitting an electronic transaction authorization request to a payment network, wherein the electronic transaction authorization request comprises a transaction amount, a primary account number identifier, and a merchant identifier.
Arnald discloses that authenticating the user for an electronic transaction comprises transmitting an electronic transaction authorization request to a payment network, wherein the electronic transaction authorization request comprises a transaction amount, a primary account number identifier, and a merchant identifier (Arnald ¶¶ 20-22, 68, 73-76).
Therefore, it would have been obvious to one of ordinary skill at the effective filing date of the application to modify the method of Chen in view of Lee to include transmitting an electronic transaction authorization request to a payment network, wherein the electronic transaction authorization request comprises a transaction amount, a primary account number identifier, and a merchant identifier, as disclosed in Arnald, in order to allow a credit card payment to be processed by the issuer after the user’s identity has been authenticated (Arnald ¶¶ Arnald ¶¶ 20-22, 68, 73-76).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Lee as applied to claim 1 above, and further in view of Borkar (US 2018/0053187).
Regarding claim 11, Chen discloses prior to receiving the contextual data from the one or more sensors of the user device, receiving a notification that a transaction vehicle has been provided by the user (Chen ¶¶ 31-32, 41, 84); and in response to receiving the notification, directing the one or more sensors of the user device to begin capturing the contextual data (Chen ¶¶ 31-32, 41, 84).
Chen in view of Lee does not specifically disclose that the received notification is a notification that a transaction vehicle has been provided by the user.
Borkar discloses a notification that a transaction vehicle has been provided by the user and directing sensors of a user device to begin capturing contextual data in response to the notification (Borkar ¶¶ 16-17, 30-33, 39-40).
Therefore, it would have been obvious to one of ordinary skill at the effective filing date of the application to modify the method of Chen in view of Lee to include the use of a notification that a transaction vehicle has been provided by the user and to direct sensors of a user device to begin capturing contextual data in response to the notification, as disclosed in Borkar, in order to improve security of card-based payments using a device that the user owns along with patterns of motion (Borkar ¶¶ 3, 11-12), which are harder to forge.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lau, et al. (US 2013/0102283) for disclosing authenticating a user for a payment transaction based on motion of their mobile device (See, e.g., Abstract; ¶¶ 20, 46, 74, 106).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685